Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities:  Examiner suggests changing “were attached” as recited in line 2 to “are attached” to be consistent with the verb tense (present tense) used elsewhere in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “first, relatively shallow-water location” as recited in line 2 is confusing because it is unclear as to what structural element or location the depth of the first location is being compared (i.e. the first location is at a shallow depth relative to the second location; or the first location is at a shallow depth relative to the third location).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaud et al. (US 6,082,391) in view of Goodlad et al. (US 2017/0146152).
Regarding claim 1, Thiebaud discloses a method of installing a subsea pipeline comprises: at a first location, supporting at least one elongate pipe stalk (riser 8) at a surface of a sea by virtue of buoyancy (buoys 120) added to the at least one pipe stalk; towing the at least one pipe stalk at the surface to a second location; with the at least one pipe stalk (8) supported between leading (towing vessel 113) and trailing (follow-up vessel 114a) towing vessels at the second location, removing at least some of the added buoyancy (buoys 120) so that the at least one pipe stalk hangs with catenary curvature beneath the surface between the towing vessels, wherein the added buoyancy is removed from a longitudinally inner region of the at least one pipe stalk before removing the added buoyancy from longitudinally outer regions of the at least one pipe stalk that are outboard of the inner region, so that a central portion of the at least one pipe stalk is submerged to a greater depth beneath the surface than end portions of the at least one pipe stalk and the at least one pipe stalk is substantially symmetrical about a plane disposed at a longitudinally central position between the towing vessels (Fig. 17); and towing the at least one pipe stalk hanging with catenary curvature between the towing vessels to a third location for subsea installation (Figs. 15 - 25; col. 6, line 44 - col. 7, line 15).  Thiebaud fails to disclose the first location is in relatively shallow-water and the second location is in deeper water.  Goodlad teaches a method of installing a subsea pipeline comprising a first location in relatively shallow water (sheltered water; paragraph 0082) and a second location is in deeper water (the invention as taught by Goodlad is designed for use in deeper water; paragraph 0022) (paragraphs 0022 and 0082).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Thiebaud with the first, relatively shallow-water location and the second location in deeper water as taught by Goodlad so that the pipeline can be easily assembled and tested in shallow water prior to transportation to an installation site located in deep water.
Regarding claim 9, Thiebaud further discloses removing the added buoyancy from the at least one pipe stalk by removing at least some buoyancy modules (120) that were attached to the at least one pipe stalk (8) (Figs. 15 - 17; col. 6, lines 36 - 55).
Regarding claim 10, Thiebaud fails to disclose removing the added buoyancy from the at least one pipe stalk by flooding at least some of the buoyancy modules that are attached to the at least one pipe stalk.  Goodlad teaches removing the added buoyancy from the at least one pipe stalk (12) by flooding at least some of the buoyancy modules that are attached to the at least one pipe stalk (paragraph 0089).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the flooding of at least some of the buoyancy modules as taught by Goodlad for the removing of at least some of the added buoyancy as disclosed by Thiebaud as a design consideration within the skill of the art.  The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claim 11, Thiebaud further discloses removing substantially all of the added buoyancy (120) from the at least one pipe stalk (8) when allowing the at least one pipe stalk to hang with catenary curvature (Figs. 15 - 18).
Regarding claim 12, Thiebaud fails to disclose when hanging with catenary curvature, the at least one pipe stalk extends to a depth beneath the surface that is greater than the depth of the sea at the first location.  Goodlad teaches when hanging with catenary curvature, the at least one pipe stalk (12) extends to a depth beneath the surface that is greater than the depth of the sea at the first location (Fig. 4; paragraphs 0022 and 0082).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified hanging with catenary curvature as disclosed above with the depth of the at least one pipe stalk and the depth of the sea at the second location as taught by Goodlad so that the pipeline can be easily assembled and tested in shallow water prior to transportation to an installation site located in deep water.
Regarding claim 13, Thiebaud fails to disclose the at least one pipe stalk is assembled on a vessel that floats on the surface.  Goodlad teaches the at least one stalk (12) is assembled on a vessel (assembly occurs in sheltered water) that floats on the surface (paragraph 0082). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Thiebaud with the step of assembling the at least one pipe stalk on a vessel that floats on the surface as taught by Goodlad as a design consideration within the skill of the art so that the pipeline can be easily assembled and tested in shallow water prior to transportation to an installation site located in deep water.
Regarding claim 14, Thiebaud fails to disclose the at least one pipe stalk is assembled on land and pulled into the sea.  Goodlad teaches the at least one pipe stalk (12) is assembled on land and pulled into the sea (paragraph 0082).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Thiebaud with the steps of assembling the at least one pipe stalk on land and pulling the at least one pipe stalk into the sea as taught by Goodlad as a design consideration within the skill of the art so that the pipeline can be easily assembled and tested on land prior to transportation to an installation site located in deep water.

Claims 3, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaud et al. in view of Goodlad et al. as applied to claim 1 above, and further in view of Lazzarin et al. (US 2017/0292246).
Regarding claim 3, Thiebaud in view of Goodlad fails to disclose the added buoyancy is removed substantially simultaneously from the outer regions. Lazzarin teaches the buoyancy devices (15) can be selectively uncoupled from the pipe stalk (8) (paragraphs 0058 - 0060) and the buoyancy of buoyancy devices is varied in a defined sequence (paragraph 0072). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the sequence of removing added buoyancy from the pipe stalk as disclosed above with the sequence of removing buoyancy as taught by Lazzarin such that the added buoyancy is removed from the outer regions substantially simultaneously based upon the contours of seabed onto which the pipe stalk is to be laid.
Regarding claim 4, Thiebaud in view of Goodlad fails to teach the added buoyancy is removed from the outer regions in alternation. Lazzarin teaches the buoyancy devices (15) can be selectively uncoupled from the pipe stalk (8) (paragraphs 0058 - 0060) and the buoyancy of buoyancy devices is varied in a defined sequence (paragraph 0072). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the sequence of removing added buoyancy from the pipe stalk as taught by Lazzarin such that the added buoyancy is removed from the outer regions in alternation based upon the contours of seabed onto which the pipe stalk is to be laid.
Regarding claim 17, Thiebaud in view of Goodlad discloses all of the claim limitations except joining one of the at least one pipe stalks to another of the at least one pipe stalks to form a conjoined pipe stalk before towing the conjoined pipe stalk from the first location to the second location or from the second location to the third location.  Lazzarin further discloses joining at least two pipe stalks (curved portion 9 and straight portions 10) before towing the conjoined pipe stalk from the first location to the second location (paragraphs 0050 - 0052).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of joining one of the at least one pipe stalks to another of the at least one pipe stalks to form a conjoined pipe stalk before towing the conjoined pipe stalk from the first location to the second location as taught by Lazzarin to allow the pipeline to be easily assembled and tested in shallow water prior to transportation to an installation site located in deep water.

Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaud et al. in view of Goodlad et al. as applied to claim 1 above, and further in view of Kopp et al. (US 4,810,133).
Regarding claim 5, Thiebaud in view of Goodlad fails to disclose upending the at least one pipe stalk at the third location by lowering one end of the at least one pipe stalk relative to another end of the at least one pipe stalk; detaching one of the towing vessels from the lower end of the upended at least one pipe stalk; and suspending the upended at least one pipe stalk from the other towing vessel. Kopp teaches upending the at least one pipe stalk (pipe segment 3) at the third location by lowering one end of the at least one pipe stalk relative to another end of the at least one pipe stalk; detaching one of the towing vessels (tow vessel 9) from the lower end of the upended at least one pipe stalk; and suspending the upended at least one pipe stalk from the other towing vessel (tow vessel 8) (Figs. 3 and 4; col. 3, lines 26 - 40). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the steps of upending the at least one pipe stalk, detaching one of the towing vessels, and suspending the upended at least one pipe stalk as taught by Kopp to allow the lower end of the upended at least one pipe stalk to be attached to a subsurface structure such as a wellhead located on the seafloor.
Regarding claim 6, Thiebaud further discloses connecting the lower end (9) of the upended at least one pipe stalk (8) to a subsea installation (pipeline 18) that is pre-installed on the seabed, to enable fluid communication between the upended at least one pipe stalk and the subsea installation (Figs. 1, 2, and 5). 
Regarding claim 15, Thiebaud in view of Goodlad discloses all of the claim limitations except the at least one pipe stalk is landed on the seabed at the first location before being raised to, and supported at, the surface. Kopp teaches at least one pipe stalk (pipe segment 3) is landed on the seabed at the first location before being raised to, and supported at, the surface (using tow vessels 8 and 9) (Figs. 2 and 3; col. 3, lines 6 - 30) to allow the at least one pipe stalk to be assembled and stored for an indefinite length of time or until the offshore platform is completed and ready for installation of the at least one pipe stalk. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the at least one pipe stalk landed on the seabed at the first location before being raised to, and supported at, the surface as taught by Kopp to allow the at least one pipe stalk to be assembled and stored for an indefinite length of time or until the offshore platform is completed and ready for installation of the pipe stalk.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaud et al. ion view of Goodlad et al. and Kopp et al. as applied to claim 6 above, and further in view of Cox et al. (US 3,331,212).
Regarding claim 7, Thiebaud in view of Goodlad and Kopp fails to disclose before connecting the at least one pipe stalk to the subsea installation, placing a minor lower end portion of the upended at least one pipe stalk on the seabed while continuing to suspend a major portion of the at least one pipe stalk above the seabed; and after connecting the upended at least one pipe stalk to the subsea installation, laying the major portion of the upended at least one pipe stalk on the seabed. Cox teaches before connecting the at least one pipe stalk (pipeline 51) to the subsea installation (alignment tube 30), placing a minor lower end portion of the upended at least one pipe stalk (51) on the seabed while continuing to suspend a major portion of the upended at least one pipe stalk above the seabed; and after connecting the upended at least one pipe stalk to the subsea installation, laying the major portion of the upended at least one pipe stalk on the seabed (Figs. 7 - 9; col. 6, line 52 - col. 8, line 25). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of connecting of the upended at least one pipe stalk to a subsea installation to allow bending and axial stresses applied to the pipeline to be maintained within a predetermined range during pipeline installation.
Regarding claim 8, Thiebaud in view of Goodlad and Kopp discloses all of the claim limitations except pulling in the lower end of the upended at least one pipe stalk toward the subsea installation. Cox teaches pulling (using drawline 33) in the lower end of the upended at least one pipe stalk (51) toward the subsea installation (30) (Figs. 7 and 8; col. 6, line 52 - col. 7, line 37). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of pulling in the lower end of the upended at least one pipe stalk as taught by Cox to allow bending and axial stresses applied to the pipeline to be maintained within a predetermined range during pipeline installation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thiebaud et al. in view of Goodlad et al. and Kopp et al. as applied to claim 15 above, and further in view of Persson et al. (US 2011/0286802). Thiebaud in view of Goodlad and Kopp discloses all of the claim limitations except deballasting buoyancy modules. Persson teaches deballasting a buoyancy module (buoy 1078B) to adjust the depth at which a pipeline is suspended in a body of water (paragraphs 0009 and 0029). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the buoyancy module that is deballasted to adjust the depth at which a pipeline is suspended in a body of water as taught by Persson for each of the buoyancy modules as disclosed above as a design consideration within the skill of the art. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 - 17 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/12/2022